Agency Appellate Systems
Committee on Adjudication
Proposed Recommendation for Committee | November 13, 2020

[Preamble forthcoming]

1
2

[NOTE: the recommendations below are identical to the recommendations found in the

3

November 10, 2020 draft ACUS report Agency Appellate Systems by Christopher J. Walker &

4

Matthew Lee Wiener, available at https://www.acus.gov/report/draft-report-agency-appellate-

5

systems]
RECOMMENDATION
A.

Objectives of Appellate Review
1. Agencies should identify what objective or objectives are served by their appellate

6
7

systems, and they should design their processes and draft their procedural regulations

8

accordingly.
2. Agencies should publicly announce—preferably by codifying them in procedural

9

regulations—the objective or objectives of their appellate systems.

10

B.

Procedural Law of Appellate Review

11

1. Agencies should address all significant procedural matters governing agency appellate

12

review in procedural regulations—often styled as a “rules of practice” or “rules of

13

procedure”—published in the Code of Federal Regulations rather than relegating them to

14

non-legislative rules or other documents. Significant procedural matters unique to agency

15

appellate review include:

16

(a) the availability of interlocutory review;

17

(b) the procedures for initiating review;

18

(c) the standards for granting review, if review is discretionary;

19

(d) the scope and standard of review;

20

(e) the allowable and required submissions by litigants—including petitions, motions,

21
22
23

and briefs—and their required contents;
(f) the procedures for designating decisions as precedential and the legal effect of such
designations;

24

(g) the record on review and the opportunity, if any, to submit new evidence;

25

(h) the availability of oral argument and amicus participation;

26

(i) the availability of and procedures for reconsideration;

27

(j) in the case of multi-member appellate boards, councils, and the like, the authority to

28

assign decision-making authority to fewer than all members (e.g., panels); and

29

(k) any administrative exhaustion requirements that must be satisfied before seeking

30

judicial review.

31

2. Agencies should consider including in the procedural regulations governing their

32

appellate programs: (a) a brief statement or explanation of the program’s review

33

authority, structure, and decision making components; and (b) for each provision based

34

on a statutory source, an accompanying citation to that source.

35

3. When revising existing or adopting new appellate rules, agencies should review the

36

appellate rules (Rules 400-450) in the Administrative Conference’s Model Rules of

2
DRAFT November 11, 2020

37

Agency Adjudication (rev. 2018) (Appendix B to this Report) in deciding what the rules

38

should provide.

39

4. When adopting new or materially amending existing procedural regulations, agencies

40

should voluntarily use notice-and-comment procedures or other mechanisms for

41

soliciting public input, notwithstanding the procedure-rules exemption of 5 U.S.C. §

42

553(b)(A), unless the costs clearly outweigh the benefits of doing so.
C.

Case Selection for Appellate Review

43

1. Based on the agency-specific objectives for appellate review, agencies should consider

44

whether review should be mandatory or discretionary (assuming they have statutory

45

authority to do so); if discretionary, the standards for granting review should track the

46

purposes of the appellate system, and they should be published in the procedural

47

regulations.
2. Agencies should consider implementing procedures for sua sponte appellate review of

48
49

non-appealed hearing-level adjudications as well as for hearing-level adjudicators to refer

50

cases to them for interlocutory review.
D.

51

Appellate Decision-making Processes and Decisions
1. Whenever possible, agencies should maintain a single or integrated electronic case

52

management systems (ECMs) for both hearing-level and appellate program, or otherwise

53

design their ECMs to ensure that hearing records are easily accessible to appellate

54

adjudicators.

55

2. Agencies should explore ways to implement screening methods for appeals and, where

56

appropriate, the grouping of appeals on the merits based on difficulty, common legal

57

issue, subject matter, or other relevant factors in order to better leverage adjudicator

58

expertise and economies of scale.

3
DRAFT November 11, 2020

Commented [GY1]: The Committee may wish to discuss
with the consultants their intended definition of “screening”
in this recommendation and in the two that follow.

3. Agencies should consider how to better utilize staff attorneys and law clerks at both the

59

screening and merits stages.

60

4. Agencies should consider utilizing artificial intelligence and machine learning to assist in

61

screening and sorting appeals.

62
63

5. Agencies should set their scope and standard of review to be consistent with agency-

64

specific objectives for their appellate system. For most appellate systems, it is not

65

advisable to have a de novo standard of review. Nor is it prudent to have a de novo scope

66

of review where appellants can freely introduce any new evidence on appeal.

67

6. Agencies should strive to improve the readability and overall quality of their appellate

68

decisions, including an emphasis on plain language and experimentation with decision

69

templates and other quality-improving measures.
7. Agencies should establish clear criteria and processes for publishing precedential

70
71

opinions, especially for appellate systems with objectives of policymaking or inter-

72

decisional consistency.
8. Agencies should assess the value of oral argument and amicus participation in their

73

appellate system and should establish clearer rules for both.

74

E.

Administration, Management, and Bureaucratic Oversight

75

1. Agency appellate systems should promptly transmit their precedential decisions to all

76

program adjudicators and, directly or through hearing-level programs, to hearing-level

77

adjudicators (as appropriate). Appellate programs should include in their transmittals,

78

when feasible, summaries and explanatory materials.

79

2. Agency appellate systems should notify their adjudicators of significant federal-court

80

decisions reviewing the agencies’ decisions and, when providing notice, explain the

81

significance of those decisions to the program. As appropriate, agencies should notify
4
DRAFT November 11, 2020

82

adjudicators of any policies governing whether and when they will acquiesce in the

83

decisions of the federal courts of appeals.
3. Agency appellate systems whose decision making relies extensively on their own

84
85

precedential decisions should consider preparing indexes and digests—with annotations

86

and comments, as appropriate—to help adjudicators identify those decisions and their

87

significance.

88

4. Agency appellate systems should regularly communicate with agency rule-writers and

89

other agency policymakers—and, as appropriate, institutionalize communication

90

mechanisms—to address whether interpretations and policies addressed in their decisions

91

should be addressed by rule rather than case-by-case adjudication. Appellate programs

92

should also address with agency policymakers, congressional liaisons, and other

93

appropriate officials any needed statutory amendments that the program may identify.

94

5. The Office of the Chairman of the Administrative Conference should provide for, as

95

authorized by statute, the “interchange among administrative agencies of information

96

potentially useful in improving” (5 U.S.C. § 594(2)) agency appellate systems. The

97

subjects of interchange might include electronic case management systems, procedural

98

innovations, quality-assurance reviews, and common management problems.
F.

99
100

Public Disclosure and Transparency
1. Agencies should disclose on their websites any rules (sometimes styled as “orders”) by
which an agency head has delegated review authority to appellate adjudicators.

101

2. Whether the Government in the Sunshine Act (5 U.S.C. § 552b) governs their appellate

102

review system, agencies should consider announcing, livestreaming, and maintaining

103

video recordings on their websites of appellate proceedings (including oral argument)

104

that present significant legal and policy issues likely to be of interest to regulated parties

5
DRAFT November 11, 2020

105

and other members of the public. Brief explanations of the issues to be addressed by oral

106

argument might usefully be included in website notices of oral argument.

107

3. Agencies should include on their websites brief and accessibly written explanations as to

108

how their internal decision-making processes work and, as appropriate, include links to

109

explanatory documents appropriate for public disclosure. Specific subjects agencies

110

should consider addressing include: the assignment of cases to adjudicators (when fewer

111

than all the programs adjudicators participate in a case), the role of staff, and the order in

112

which cases are decided.

113

4. When posting decisions on their website, agencies should clearly distinguish between

114

precedential and non-precedential decisions. Agencies should also include a brief

115

explanation of the difference.

116

5. When posting decisions on their website, agencies should consider, as practicable,

117

including brief summaries of precedential decisions and, for precedential decisions at

118

least, citations to court decisions reviewing them.

119

6. Agencies should include on their website any digests and indexes of decisions they

120

maintain. It may be appropriate to remove any material exempt from disclosure under the

121

Freedom of Information Act or other laws.

6
DRAFT November 11, 2020

